Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After a second review of the prior art and claims, the following second non-final rejection was found to be necessary over the prior art of record. 

Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 5/20/21. 
Drawings
The drawings were received on 12/26/18. These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites “wherein the plurality of sides has two sides that are arranged closer to an upstream side of the light path than the first side and closer to a downstream side of the light path than the second side, the third side, the fourth side, and the fifth side”. However, the figures illustrate the first side is a side surface enclosed between the reflection surface and emission surface; thus, closest to the upstream side. The Examiner is very unclear as to what surface is applicant claiming as the sixth and seventh side if the first surface is closest upstream. Nor does the Examiner understand which surface can be closest to the upstream and downstream than the second to fifth (side surfaces of the prism). Thus, claim 10 is unclear and indefinite. 
Claim 10 is examined as best understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IBA et al. (US20160334625) 
Regarding claim 1, IBA teaches an attachable image display device comprising: a display element (7); and an ocular optical system (5), wherein the ocular optical system further comprising; a light guiding prism (5), the light guiding prism to guide Image light from the display element(7); and
an emission portion (5d), the emission portion has an emission surface (see figures 3,13 and 16), the emission portion to emit the image light guided by the Sight guiding prism (5), the light guiding prism further comprising:
a plurality of sides (figure 3-5a, 5b, 5c or figured 16-5a, 5b, 5c) arranged to surround a light path of the image light (see figured 2 for example), the plurality of sides has a first side (see figures 3 and 16); and
a reflection surface (5c of figure 3-paragraph 57 or figure 16-paragrpah 96-97), the reflection surface (5c) to reflect image light to the emission portion (5d), the first side extends between the reflection surface and the emission portion (see figure 3 and 16), the emission surface(5d) has a positive refractive power (see figures 3 and 16-paragraph 56), the emission surface (5d) to emit the image light reflected off the reflection surface (5c), a first plane contains a first optical axis and a second optical axis (plane perpendicular to 0), wherein the first optical axis is a portion of the image light before the image light is reflected off the reflection surface (5c), and the second optical axis (perpendicular to 0- light output axis) is a portion of the image light after the image light is reflected off the reflection surface (see figures  inclination angle (a 5b side that is inclined with respect to the optical axis- see figure 3 and 16) with the first optical axis in a positive direction(along the axis toward reflection surface) of the first optical axis and the first side has a positive inclination angle with the second optical axis (light output axis) in a positive direction of the second optical axis; and a housing, the housing(3) holds the ocular optical system, wherein the plurality of sides has a second side and a third side (see figured 3 and 16), the second side and the third side are closer to an upstream side of the light path than the first side (side portion between 5c and 5d), the second side and the third side are substantially in a user’s vision (user can see can prism 5), and at least a portion of the second side and the third side are polished (internally polished for reflections) and exposed from the housing (3- housing is attached at the end portion 5a). Iba teaches the sides of the prism are inclined. Iba further teaches the inclination angle of the side surfaces along the light travel direction, the output reflective surface angle, length from center of display to periphery, length of perpendicular to optical axis from inclined surfaces and inclination of the output beam are interdependent variables (see paragraph 33, 61, 62, 66-69 and 76-84) that are used to determine the focus direction and width of the beam impinging the user’s eye. Although, Iba fails to specifically discloses the first side has a positive inclination angle with the second optical axis, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since the inclined reflecting and transmitting surface angles (positive and negative) in the direction of travel of the light beam determine the output beam inclination/direction. 
Additionally, It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an 
Regarding claim 2, Iba teaches the attachable image display device according to claim 1, wherein an absolute value of the negative inclination angle is greater than D/(48n) radians, where D is an opening size of the emission surface in a vertical direction with respect to the first plane and n is a refractive index of the light guiding prism (Since D is approximately 4mm (figure 3), and the absolute value of the  inclination angle can be 8 to 15 degrees, then the absolute value of the negative inclination angle is greater- see figure 3 and paragraph 69).
Regarding claim 3, Iba fails to specifically disclose the attachable image display device according to claim 1, wherein an absolute value of the positive inclination angle is greater than d/L radians, where d is a distance from an intersection point of the first optical axis and the second optical axis to the first side in a vertical direction with respect to the first plane, and L is a position of a virtual image of a display surface of the display element as viewed from the intersection point. However, as discussed in claim 1, Iba teaches the inclination angle of the surfaces, length from center of display to periphery, length of perpendicular to optical axis from inclined surfaces (see paragraphs 76-84) are interdependent variables. it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since the inclined reflecting and transmitting surface angles (positive and negative) in the direction of travel of the light beam determine the output beam inclination/direction.  As stated above, Iba discloses the claimed invention except for specifically defining a positive inclination angle, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

As discussed in claim 1, Iba teaches the inclination angle of the surfaces, length from center of display to periphery, length of perpendicular to optical axis from inclined surfaces (see paragraphs 76-84) are interdependent variables. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since the inclined reflecting and transmitting surface angles (positive and negative) in the direction of travel of the light beam determine the output beam inclination/direction. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, he attachable image display device according to claim 1, wherein the plurality of sides has a second side (the 5b on the opposite side) that is arranged closer to an upstream side of the light path than the first side, and at least a portion of has a second negative inclination angle to the first optical axis in a direction downstream of the light path (see figure 3).

Regarding claim 7, Iba teaches the attachable image display device according to claim 1, wherein an absolute value of the negative inclination angle is greater than D/(48n) radians, where D is an opening size of the emission surface in a vertical direction with respect to the first plane and n is a refractive index of the light guiding prism (Since D is approximately 4mm (figure 3), and the absolute value of the  inclination angle can be 8 to 15 degrees, then the absolute value of the negative inclination angle is greater- see figure 3 and paragraph 69).
Regarding claim 9, an attachable image display device, comprising: : a display element (7); and an ocular optical system (5), wherein the ocular optical system further comprising; a light guiding prism (5), the light guiding prism to guide Image light from the display element(7); and
an emission portion (5d), the emission portion has an emission surface (see figures 3,13 and 16), the emission portion to emit the image light guided by the Sight guiding prism (5), the light guiding prism further comprising:
a plurality of sides (figure 3-5a, 5b, 5c or figured 16-5a, 5b, 5c) arranged to surround a light path of the image light (see figured 2 for example), the plurality of sides has a first side (see figures 3 and 16); and
a reflection surface (5c of figure 3-paragraph 57 or figure 16-paragrpah 96-97), the reflection surface (5c) to reflect image light to the emission portion (5d), the first side extends between the reflection surface and the emission portion (see figure 3 and 16), the emission surface(5d) has a positive refractive power (see figures 3 and 16-paragraph 56), the emission surface (5d) to emit the image light reflected off the reflection surface (5c), a first plane contains a first optical axis and a second  inclination angle (a 5b side that is inclined with respect to the optical axis- see figure 3 and 16) with the first optical axis in a positive direction(along the axis toward reflection surface) of the first optical axis and the first side has a positive inclination angle with the second optical axis (light output axis) in a positive direction of the second optical axis; and
a housing (3), the housing holds the ocular optical system, wherein the plurality of sides (figure 3-5a, 5b, 5c or figured 16-5a, 5b, 5c)  has four sides arranged closer to an upstream side of the light path than the first side(side surface portion between 5c and 5d), the four sides are a second side, a third side, a fourth side, and a fifth side (all 4 sides of 5b), wherein the second side and the third side are arranged on opposite sides of the first plane, the second side and the third side are substantially parallel to the first plane, the fourth side and the fifth side are arranged on opposite sides of the first optical axis and, the fourth and fifth sides are substantially perpendicular to the second and third sides (see figures 3 and 16), and the housing holds the ocular optical system using all of or a portion of the second side, the third side, the fourth side, and the fifth side (see figures 1 and 15 for examples).
Regarding claim  10, the attachable image display device according to claim 9, wherein the plurality of sides has two sides (sides of the lens portion)that are arranged closer to an upstream side of the light path than the first side(each side of the portion enclosed by 5c and 5d) and closer to a downstream side of the light path than the second side, the third side, the fourth side, and the fifth side, the two sides are a sixth side and a seventh side (sides of the lens portion), the sixth side and the seventh side are arranged on opposite sides of the first plane, a distance 
Regarding claim 11, see Examiner’s notes in claim 1. 
Regarding claim 12, see Examiner’s notes in claim 1. Additionally, the first cross-section of the light guiding prism that contains the first optical axis has a first trapezoidal shape and a second cross-section of the light guiding prism along the second optical axis has a second trapezoidal shape, wherein the first trapezoidal shape (along the sides 5b) is characterized by a negative inclination angle in a positive direction of the first optical axis and the second trapezoidal shape (along the image direction) is characterized by a positive inclination angle in a positive direction of the second optical axis.  
As discussed above in claim 1 notes, Iba teaches the sides of the prism are inclined. Iba further teaches the inclination angle of the side surfaces along the light travel direction, the output reflective surface angle, length from center of display to periphery, length of perpendicular to optical axis from inclined surfaces and inclination of the output beam are interdependent variables (see paragraph 33, 61, 62, 66-69 and 76-84) that are used to determine the focus direction and width of the beam impinging the user’s eye. Although, Iba fails to specifically disclose a side having a positive inclination angle with the second optical axis, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since the inclined reflecting and transmitting surface angles (positive and negative) in the direction of travel of the light beam determine the output beam inclination/direction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugihara (US20120242561) teaches a housing for an optical prism system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH